Exhibit 10.2


THE DEBENTURE, AS AMENDED HEREBY, IS SUBJECT TO THE TERMS OF A SUBORDINATION
AGREEMENT DATED AS OF APRIL 6, 2016 (AS AMENDED FROM TIME TO TIME) IN FAVOR OF
OPUS BANK, AS LENDER, WHICH AGREEMENT (AS AMENDED IN ACCORDANCE WITH ITS TERMS)
IS INCORPORATED HEREIN BY REFERENCE.


FOURTH AMENDMENT TO
8% SENIOR SECURED CONVERTIBLE DEBENTURE
This FOURTH AMENDMENT TO 8% SENIOR SECURED CONVERTIBLE DEBENTURE (this
“Amendment”) is made as of May 31, 2018, by and among SPHERE 3D CORPORATION, a
corporation incorporated under the laws of the Province of Ontario (the
“Corporation”), the Guarantors party hereto, and FBC HOLDINGS S.A R.L., a
private limited liability company incorporated under the laws of the Grand Duchy
of Luxembourg (the “Holder”).
RECITALS
WHEREAS, Corporation issued a 8% Senior Secured Convertible Debenture due March
31, 2018 to Holder (as amended, amended and restated, supplemented or otherwise
modified from time to time in accordance with its provisions, the “Debenture”)
in a principal amount of US$24,500,000. Capitalized terms used herein without
definition shall have the meanings ascribed thereto in the Debenture;
WHEREAS, the outstanding principal balance owed by Corporation to Holder is
$24,500,000;
WHEREAS, as security for all of the indebtedness and obligations due to Holder
under the Debenture (collectively, the “Obligations”), Corporation and the
Guarantors granted a security interest in the Collateral in favour of Holder
pursuant to the Debenture (the “Security”);
WHEREAS, Guarantors are party to the Debenture to whereby they unconditionally
guaranteed payment to Holder of the Obligations owing by Corporation to Holder
under the Debenture (the “Guaranty”);
WHEREAS, Corporation has informed Holder that is will not be able to redeem
Debenture on the Maturity Date and has requested an extension to the Maturity
Date;
WHEREAS Corporation and the Holder desire to amend the Debenture to extend the
Maturity Date, among other things, on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.Amendment to the Debenture.
1.1    Amendments. Subject to compliance by Corporation and Guarantors with the
terms and conditions of this Agreement, Holder hereby agrees that with effect on
and from the Effective Date the Debenture is amended as follows:
(a)    The definition of Maturity Date in the introductory paragraph to the
Debenture and in Section 1.1 (Definitions) is hereby amended and restated in its
entirety as follows:
“Maturity Date” means June 4, 2018 or such earlier date on which the entire
principal owing pursuant to this Debenture is due and payable by the
Corporation;





--------------------------------------------------------------------------------




2.    Conditions Precedent. This Agreement shall not become effective unless and
until the date (the "Effective Date") that each of the following conditions
shall have been satisfied in Holder’s sole discretion, unless waived in writing
by Holder:
(a)    a copy of this Agreement, duly executed by Corporation and each
Guarantor;
(b)    a copy of the side letter to the subordination agreement between, among
others, Holder and Senior Secured Creditor in form and substance satisfactory to
Holder, duly executed by Corporation, Guarantors and Senior Secured Creditor;
(c)    evidence in form and satisfactory to Holder that Senior Secured Creditor
has agreed to extend the “Maturity Date” as defined in the Senior Credit
Agreement to at least June 4, 2018;
(d)    the representations and warranties herein and in the Debenture shall be
true and correct in all material respects (except where any such representation
and warranty is already subject to a materiality standard, in which case such
representation and warranty is true and correct in all respects) on and as of
the date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier day); and
(e)    no Event of Default shall have occurred and be continuing on the date
hereof, nor shall result from the consummation of the transactions contemplated
herein.
3.    Representations and Warranties Corporation and each Guarantor represent
and warrant as to itself that all representations and warranties relating to it
contained in the Debenture are true and correct as of the Effective Date, except
to the extent that such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects as of such earlier date. Corporation
and Guarantors further represent and warrant to Holder as follows:
3.1    Authorization. The execution, delivery, and performance of this Agreement
are within its corporate power and have been duly authorized by all necessary
corporate action.
3.2    Enforceability. This Agreement constitutes a valid and legally binding
Agreement enforceable against Corporation and Guarantors in accordance with its
terms, subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
and similar laws affecting creditors' rights generally and to general principles
of equity.
3.3    No Violation. The execution, delivery, and performance of this Agreement
do not and will not (i) violate any law, regulation, or court order to which
Corporation or Guarantors are subject; (ii) conflict with Corporation or
Guarantors' organizational documents; or (iii) result in the creation or
imposition of any lien, security interest, or encumbrance on any property of
Corporation, Guarantors, or any of their subsidiaries, whether now owned or
hereafter acquired.
3.4    No Litigation. No action, suit, litigation, investigation, or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
knowledge of Corporation or Guarantors, threatened by or against or affecting
Corporation or Guarantors or against any of their property or assets with
respect to any of the Debenture or any of the transactions contemplated hereby
or thereby.
3.5    Advice of Counsel. Corporation and Guarantors have freely and voluntarily
entered into this Agreement with the advice of legal counsel of their choosing.





--------------------------------------------------------------------------------




4.    Covenants. In addition, in order to induce Holder to enter into this
Amendment Agreement, Corporation and Guarantors hereby covenant and agree as
follows:
4.1    Compliance with Debenture. Corporation and Guarantors shall continue to
perform and observe all covenants, terms and conditions, and other obligations
contained in all of the Debenture and this Agreement.
4.2    Perfection of Holder’s Liens. Corporation and Guarantors shall execute
and deliver to Holder such documents and take such actions as Holder deems
necessary or advisable to perfect or protect Holder’s security interests,
mortgages, or liens granted by Corporation or Guarantors to Holder.
4.3    Notice of Adverse Claims. If Corporation or Guarantors shall become aware
that any person or entity is asserting any lien, encumbrance, security interest,
or adverse claim (including any writ, garnishment, judgment, warrant of
attachment, execution, or similar process or any claim of control) against any
of them or any of their property (each, an "Adverse Claim"), they shall promptly
notify Holder in writing thereof, and provide to Holder all documentation and
other information it may request regarding such Adverse Claim.
4.4    Further Assurances. Promptly upon the request of Holder, Corporation and
Guarantors shall take any and all actions of any kind or nature whatsoever, and
execute and deliver additional documents, that relate to this Agreement and the
transactions contemplated herein.
5.    Reaffirmation of Guaranty and Security
5.1    Reaffirmation of Guaranty. Each Guarantor hereby ratifies and reaffirms
(i) the validity, legality, and enforceability of the Guaranty; (ii) that its
reaffirmation of the Guaranty is a material inducement to Holder to enter into
this Agreement; and (iii) that its obligations under the Guaranty shall remain
in full force and effect until all the Obligations have been paid in full.
5.2    Reaffirmation of Security. Holder and each Guarantor confirms that the
Debenture (a) ranks as continuing security for the payment and discharge of the
liabilities owning to Holder pursuant to the Debenture, including without
limitation, all present and future monies, obligations and liabilities owed by
Corporation and each Guarantor to Holder, whether actual or contingent and
whether owed jointly or severally, as principal or surety and/or in any other
capacity, under or in connection with the Debenture and in accordance with the
provisions thereof; and (ii) shall continue in full force and effect in all
respects and the Debenture and this Agreement shall be read and construed
together.
6.    Miscellaneous.
6.1    Notices. Any notices with respect to this Agreement shall be given in the
manner provided for in Article 12 of the Debenture.
6.2    Integration; Modification of Agreement. This Agreement and the Debenture
embody the entire understanding between the parties hereto and supersedes all
prior agreements and understandings (whether written or oral) relating to the
subject matter hereof and thereof. On and after the date hereof, each reference
in the Debenture to “this Debenture”, “hereunder”, “hereof” or “herein” or words
of like import referring to the Debenture shall mean and be reference to the
Debenture as amended and supplemented by this Agreement. The terms of this
Agreement may not be waived, modified, altered, or amended except by agreement
in writing signed by all the parties hereto. This Agreement shall not be
construed against the drafter hereof.
6.3    Severability. If any term or provision of this Agreement is invalid,
illegal, or unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.





--------------------------------------------------------------------------------




6.4    Full Force and Effect. The Debenture shall remain unchanged, in full
force and effect and continue to govern and control the relationship between the
parties hereto, except to the extent it is inconsistent with, superseded, or
expressly modified herein. To the extent of any inconsistency, amendment, or
superseding provision, this Agreement shall govern and control.
6.5    Successors and Assigns. This Agreement is binding upon and shall inure to
the benefit of the parties hereto and their respective permitted heirs,
successors, and assigns, provided that the Corporation's and Guarantors' rights
under this Agreement are not assignable.
6.6    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Province of Ontario and the federal laws of
Canada applicable therein.
6.7    No Waiver. No failure to exercise and no delay in exercising, on the part
of the Holder any right, remedy, power, or privilege hereunder or under the
Debenture shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power, or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power,
or privilege. Further, Holder's acceptance of payment on account of the
Obligations or other performance by Corporation or Guarantors after the
occurrence of an Event of Default shall not be construed as a waiver of such
Event of Default, any other Event of Default, or any of Holder’s rights or
remedies.
6.8    Cumulative Rights. The rights, remedies, powers, and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers, and
privileges provided by law.
6.9    Reimbursement of Costs and Expenses. Notwithstanding any provision in the
Debenture to the contrary, Corporation and Guarantors agree to pay all costs,
fees, and expenses of Holder (including attorneys' fees), expended or incurred
by Holder in connection with the negotiation, preparation, administration, and
enforcement of this Agreement, the Debenture, the Obligations, any of the
Collateral and all fees, costs, and expenses incurred in connection with any
bankruptcy or insolvency proceeding (including, without limitation, any
adversary proceeding, contested matter, or motion brought by Holder or any other
person). Corporation and Guarantors are jointly and severally liable for their
obligations under this Section 6.9.
6.10    Headings. The section headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.
6.11    Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts, each of which shall be an original, and all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or in electronic
(i.e., "pdf" or "tif") format shall be effective as delivery of a manually
executed counterpart of this Agreement.
[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
FBC HOLDINGS S.A. R.L.
 
By /s/ G.B.A.D. Cousin and Carsten Söns
Name: Manacor (Luxembourg) S.A.
Title: Manager A
 
 
 
By /s/ Jennifer M. Pulick      
Name: Cyrus Capital Partners, LP
Title: Manager B






--------------------------------------------------------------------------------







 
SPHERE 3D CORPORATION
 
By /s/ Kurt Kalbfleisch   
Name: Kurt Kalbfleisch
Title: SVP and CFO
 
SPHERE 3D INC.
 
By /s/ Kurt Kalbfleisch   
Name: Kurt Kalbfleisch
Title: SVP, CFO and Secretary
 
V3 SYSTEMS HOLDINGS, INC.
 
By /s/ Kurt Kalbfleisch   
Name: Kurt Kalbfleisch
Title: Secretary and CFO
 
OVERLAND STORAGE, INC.
 
By /s/ Kurt Kalbfleisch   
Name: Kurt Kalbfleisch
Title: SVP and CFO
 
TANDBERG DATA HOLDINGS S.A. R.L.
 
By /s/ Kurt Kalbfleisch   
Name: Kurt Kalbfleisch
Title: Manager









6    

